Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 11 May 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-8 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Objections to the Drawings page 5, filed 18 March 2022, with respect to the objections of figures previously containing reference characters S106 have been fully considered and are persuasive in light of the Applicant’s amendments to the drawings.  The previous objections to the figures are withdrawn.
Applicant’s arguments, see Rejections under 35 U.S.C.§ 112(a) page 5, filed 18 March 2022, with respect to the rejection of claim 4 have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  Claim 4 is noted as being canceled.
Applicant’s arguments, see Rejections under 35 U.S.C.§ 112(b) page 6, filed 18 March 2022, with respect to the rejection of claims 1-8 have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous rejections of claims 1-8 under 35 U.S.C.§ 112(b)  are withdrawn.
Applicant’s arguments, see Rejections Under 35 U.S.C. § 102 and 35 U.S.C. § 103 pages 6-8, with respect to the rejections of claims 1-8 under 35 USC 102(a)(2) have been fully considered and are not persuasive in light of the Applicant’s amendments to the claims.  Applicant argues that Levine is not understood to disclose the grasping position and indices of certainty as outputs of the neural network and that Levine does not teach a plurality of positions and measures of success.  However, Levine further teaches the ability to output a motion vector and determination of successful grasp (Column 3 lines 27-33; Column 8 line 51; Column 4 lines 18-20).  Therefore, because Levine discloses considering multiple paths, outputting a motion vector and determination of a successful grasp the previous 35 USC 102(a)(2) rejections of claims 1-8 are respectfully upheld.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levine (U.S. Patent No. 10207402).
Regarding Claim 1:
Levine teaches:
A robot comprising a manipulator, the robot further comprising: (Col 6 lines 11-16, discloses a robot arm with multiple degrees of freedom and an end effector for grasping objects)
an image-pickup acquisition unit configured to acquire an image-pickup image of an environmental space including a target object to be grasped; and (Col 6 lines 51-56, discloses a vision sensor meant to pick up an image of the environment the environment including a target object)
a control unit configured to control a motion performed by the robot, (Col 18 lines 33-36, discloses a control system that generates motion commands to actuate the arm to move based on the movement vector)
wherein the control unit causes the robot to acquire, by the image-pickup acquisition unit, a plurality of image-pickup images of the target object to be grasped (Col 17 lines 46-52, discloses capturing more than one image of the target object to be grasped; Col 1 lines 56-63, discloses identifying a current image that contains the object to be grasped) while it moves the robot so that the robot approaches the target object to be grasped, (Col 2 lines 37-48, discloses using a captured image to move the robot to a commanded position where more images will be captured to identify a path to achieve a task)
calculates, for information acquired from the image-pickup images, a plurality of grasping positions of the target object to be grasped and indices of certainty of the grasping positions by using a learned model, (Col 3 lines 27-33, discloses evaluating multiple candidate end effector motions; Col 9 lines 38-50, discloses capturing the image of a grasp attempt, the pose of the end effector at a current instance of a grasp attempt and storing the pose for successful grasp attempt determination; Col 18 lines 8-14, discloses generating a measure of a successful grasp using a neural network or learning method by applying current environment and target image as well as the identified motion vector or path; Col 19 lines 44-51, discloses determining a measure of successful grasp based on the current pose of the robot)  the learned model receiving the information acquired from the image-pickup images and outputting the plurality of grasping positions of the target object to be grasped and indices of certainty of the grasping positions, and (Column 2 lines 61-65, discloses inputting the images and candidate motion vectors into the neural network; Column 8 line 51, discloses that the grasp success label is output from the neural network; Column 4 lines 18-20, discloses generating and outputting an end effector motion vector)
attempts to grasp, by moving the manipulator, the target object to be grasped at a grasping position selected among the plurality of grasping positions based on a result of the calculation. (Col 3 lines 27-33, discloses evaluating multiple candidate end effector motions; Col 19 lines 62-67, discloses using generated measure of successful grasp to command the robot to execute a grasping task based on a threshold measure of success).

Regarding Claim 2:
Levine teaches the limitations of Claim 1. Levine further teaches:
wherein the control unit preferentially selects the grasping position corresponding to a relatively high index and attempts to grasp the target object to be grasped at the selected grasping position. (Col 19 lines 62-67 and Col 20 lines 1-10, discloses using generated measure of a successful grasp to command the robot to execute a grasping task based on a threshold measure of success and does not execute a specific pose if the measure of success is below a threshold)

Regarding Claim 3:
Levine teaches the limitations of Claim 1. Levine further teaches:
wherein the control unit attempts to grasp the target object to be grasped by moving the manipulator when at least one of the indices higher than a predetermined threshold has been obtained. (Col 19 lines 62-67 and Col 20 lines 1-10, discloses using generated measure of a successful grasp to command the robot to execute a grasping task based on a threshold measure of success and does not execute a specific pose if the measure of success is below a threshold)

Regarding Claim 7:
Levine teaches:
A method for controlling a robot comprising an image-pickup acquisition unit configured to acquire an image-pickup image of an environmental space including a target object to be grasped (Col 6 lines 51-56, discloses a vision sensor meant to pick up an image of the environment the environment including a target object), and a manipulator, the method comprising: (Col 6 lines 11-16, discloses a robot arm with multiple degrees of freedom and an end effector for grasping objects)
causing the robot to acquire, by the image-pickup acquisition unit, a plurality of image- pickup images of the target object to be grasped (Col 17 lines 46-52, discloses capturing more than one image of the target object to be grasped) while the robot is moved so as to approach the target object to be grasped; (Col 2 lines 37-48, discloses using a captured image to move the robot to a commanded position where more images will be captured to identify a path to achieve a task)
calculating, for information acquired from the image-pickup images, a plurality of grasping positions of the target object to be grasped and indices of certainty of the grasping positions by using a learned model, (Col 3 lines 27-33, discloses evaluating multiple candidate end effector motions; Col 9 lines 38-50, discloses capturing the image of a grasp attempt, the pose of the end effector at a current instance of a grasp attempt and storing the pose for successful grasp attempt determination; Col 18 lines 8-14, discloses generating a measure of a successful grasp using a neural network or learning method by applying current environment and target image as well as the identified motion vector or path; Col 19 lines 44-51, discloses determining a measure of successful grasp based on the current pose of the robot) the learned model receiving the information acquired from the image-pickup images and outputting the plurality of grasping positions of the target object to be grasped and indices of certainty of the grasping positions; and (Column 2 lines 61-65, discloses inputting the images and candidate motion vectors into the neural network; Column 8 line 51, discloses that the grasp success label is output from the neural network; Column 4 lines 18-20, discloses generating and outputting an end effector motion vector)
attempting to grasp, by moving the manipulator, the target object to be grasped at a grasping position selected among the plurality of grasping positions based on a result of the calculation. (Col 3 lines 27-33, discloses evaluating multiple candidate end effector motions; Col 19 lines 62-67, discloses using generated measure of successful grasp to command the robot to execute a grasping task based on a threshold measure of success)

Regarding Claim 8:
Levine teaches:
A manipulating system comprising a manipulator, the manipulating system further comprising: (Col 6 lines 11-16, discloses a robot arm with multiple degrees of freedom and an end effector for grasping objects)
an image-pickup acquisition unit configured to acquire an image-pickup image of an environmental space including a target object to be grasped; and (Col 6 lines 51-56, discloses a vision sensor meant to pick up an image of the environment the environment including a target object)
a control unit configured to control a motion performed by the manipulating system, (Col 18 lines 33-36, discloses a control system that generates motion commands to actuate the arm to move based on the movement vector)
wherein the control unit causes the manipulating system to acquire, by the image-pickup acquisition unit, a plurality of image-pickup images of the target object to be grasped (Col 17 lines 46-52, discloses capturing more than one image of the target object to be grasped) while it moves the manipulating system so that the manipulating system approaches the target object to be grasped, (Col 2 lines 37-48, discloses using a captured image to move the robot to a commanded position where more images will be captured to identify a path to achieve a task)
calculates, for information acquired from the image-pickup images, a plurality of grasping positions of the target object to be grasped and indices of certainty of the grasping positions by using a learned model, (Col 3 lines 27-33, discloses evaluating multiple candidate end effector motions to perform an operation; Col 9 lines 38-50, discloses capturing the image of a grasp attempt, the pose of the end effector at a current instance of a grasp attempt and storing the pose for successful grasp attempt determination; Col 18 lines 8-14, discloses generating a measure of a successful grasp using a neural network or learning method by applying current environment and target image as well as the identified motion vector or path; Col 19 lines 44-51, discloses determining a measure of successful grasp based on the current pose of the robot) the learned model receiving the information acquired from the image-pickup images and outputting the plurality of grasping positions of the target object to be grasped and indices of certainty of the grasping positions, and (Column 2 lines 61-65, discloses inputting the images and candidate motion vectors into the neural network; Column 8 line 51, discloses that the grasp success label is output from the neural network; Column 4 lines 18-20, discloses generating and outputting an end effector motion vector)
attempts to grasp, by moving the manipulator, the target object to be grasped at a grasping position selected among the plurality of grasping positions based on a result of the calculation. (Col 3 lines 27-33, discloses evaluating multiple candidate end effector motions; Col 19 lines 62-67, discloses using generated measure of successful grasp to command the robot to execute a grasping task based on a threshold measure of success)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Levine (U.S. Patent No. 10207402) in view of Jensen (U.S. Pub. No. 20200125872).
Regarding Claim 5:
The combination of Levine teaches the limitations of Claim 1 and that the image sensor is placed on the forward face of the robot.  Levine does not teach disposing the imaging sensor at the end of a manipulator, however, Jensen does teach:
wherein the image-pickup 2Application Serial No.: 16/710,656Docket No.: 94384-33 (08TMCHI13102PA)acquisition unit is disposed at a tip of the manipulator. ([0066], discloses an end effector disposed at the distal end of an arm and the end effector containing an imaging system)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Levine to incorporate the image sensor placement of Jensen because the placement of the camera on the tip would allow for multiple views and perspectives of the surrounding area to circumvent any objects that might be obstructing the view ([0068]).

Regarding Claim 6:
Levine teaches the limitations of Claim 1.  Levine also teaches acquiring a plurality of two dimensional images and information associated with an object to be grasped.  Levine does not teach compositing the plurality of images into a three dimensional image, however, Jensen does teach:
wherein the information is image data on a 3D image created by compositing a plurality of image-pickup images of the target object to be grasped acquired by the image-pickup acquisition unit. ([0069], discloses using the imaging system to build a three dimensional model of the environment about the robot)
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Levine’s method of providing information via a plurality of two-dimensional images of the environment with Jensen’s method of providing information via a three-dimensional image of the environment. This substitution would have yielded predictable results, namely a means of representing the environment visually. (MPEP § 2143 Subsection I.B)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664